 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         EASTERN DISTRICT OF CALIFORNIA

10                                  FRESNO DIVISION

11
     DATA SCAPE LIMITED,                          Case No. 19-cv-00179-LJO-EPG
12
                    Plaintiff,                    ORDER ON JOINT MOTION TO
13                                                EXTEND PAGE LIMITS
          v.
14
     BARRACUDA NETWORKS, INC.,                    Dept.: Courtroom 10, 6th Floor
15                                                Judge: Hon. Erica P. Grosjean
                    Defendant.
16

17

18

19

20

21

22

23

24

25

26
27

28

                             JOINT MOTION TO EXTEND PAGE LIMITS
                                  CASE NO. 19-CV-00179-LJO-EPG
 1          All parties hereby stipulate and request that the Court extend page limits to three additional

 2   pages of briefing for Defendant Barracuda Networks, Inc.’s (“Barracuda”) Reply in Support of

 3   Motion to Change Venue due Tuesday, July 2, 2019. Barracuda’s Motion to Change Venue is

 4   currently noticed for hearing on July 12, 2019.

 5                                                RECITALS

 6          WHEREAS, on May 6, 2019, Barracuda filed a Motion to Change Venue (D.I. 21) and a

 7   Motion to Dismiss (D.I. 21), and a hearing date is set for July 12, 2019 at 10:30 a.m. for the Motion

 8   to Change Venue;

 9          WHEREAS, on June 17, 2019, Plaintiff Data Scape Limited (“Data Scape”) filed its

10   Opposition to Motion to Change Venue (D.I. 29);

11          WHEREAS, Barracuda seeks a modest extension of page limits from ten to thirteen pages

12   (i.e., three additional pages for a total of thirteen pages) for Barracuda’s Reply in Support of Motion

13   to Change Venue which is due July 2, 2019;

14          WHEREAS, Barracuda seeks this three page extension in order to respond to Data Scape’s

15   Opposition to Motion to Change Venue and to otherwise support its Motion to Change Venue;

16          WHEREAS, on June 28, 2019, Barracuda’s counsel requested if Data Scape would stipulate

17   to Barracuda’s request to extend page limits to allow for three additional pages of briefing (i.e.,

18   thirteen total pages) for Barracuda’s Reply in Support of Motion to Change Venue which is due July

19   2, 2019;

20          WHEREAS, on June 28, 2019, Data Scape’s counsel agreed to stipulate to Barracuda’s

21   request to extend page limits to allow for three additional pages of briefing for Barracuda’s Reply in

22   Support of Motion to Change Venue.

23                                              STIPULATION

24          NOW THEREFORE, the parties agree to extend page limits to allow three additional pages

25   of briefing (i.e., thirteen total pages) for Barracuda’s Reply in Support of Motion to Change Venue

26   which is due July 2, 2019.

27

28
                                                        2
                                    JOINT MOTION TO EXTEND PAGE LIMITS
                                         CASE NO. 19-CV-00179-LJO-EPG
 1

 2

 3   Dated: June 28, 2019           By:    /s/Karineh Khachatourian
                                          Karineh Khachatourian
 4                                        Nikolaus A. Woloszczuk
 5                                        Attorneys for Defendant,
                                          BARRACUDA NETWORKS, INC.
 6

 7   Dated: June 28, 2019           By:    /s/Paul Kroeger (as authorized on June 28, 2019)
                                          Marc A. Fenster
 8
                                          Paul Kroeger
                                          C. Jay Chung
 9
                                          Attorneys for Plaintiff,
10                                        DATA SCAPE LIMITED
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                            2
                            JOINT MOTION TO EXTEND PAGE LIMITS
                                 CASE NO. 19-CV-00179-LJO-EPG
 1                                                  ORDER

 2          Pursuant to the parties’ joint motion, and for good cause shown, the Court ORDERS that the

 3   page limits for Barracuda’s Reply in Support of Motion to Change Venue which is due July 2, 2019,

 4   is increased to thirteen pages.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     July 1, 2019                              /s/
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       3
                                       JOINT MOTION TO EXTEND PAGE LIMITS
                                            CASE NO. 19-CV-00179-LJO-EPG
